           Case 2:21-cv-00204-APG-NJK Document 8 Filed 03/01/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   SAMUEL JENKINS,
                                                           Case No.: 2:21-cv-00204-APG-NJK
 8          Plaintiff,
                                                                         ORDER
 9   v.
10   OFFICE DEPOT, INC.,
11          Defendant.
12         On January 11, 2021, Defendant Office Depot, Inc. filed an answer in state court. See
13 Docket No. 1-7. To date, the parties have not filed a joint stipulated discovery plan as required by
14 Local Rule 26-1(a). The parties are hereby ORDERED to file a joint proposed discovery plan no
15 later than March 8, 2021.
16         IT IS SO ORDERED.
17         Dated: March 1, 2021
18                                                              ______________________________
                                                                Nancy J. Koppe
19                                                              United States Magistrate Judge
20
21
22
23
24
25
26
27
28

                                                    1
